        Case 4:17-cv-00113-DCN Document 181 Filed 06/17/19 Page 1 of 3



Brad H. Bearnson (I.S.B. 7086)
Wayne K. Caldwell (I.S.B. 8095)
Aaron K. Bergman (I.S.B. 8878)
BEARNSON & CALDWELL, LLC
399 North Main, Suite 270
Logan, Utah 84321
(435)752-6300 – Telephone
(435)752-6301 - Facsimile
Email: bbearnson@bearnsonlaw.com
Email: wcaldwell@bearnsonlaw.com
Email: abergman@bearnsonlaw.com
Please cc emails to: sbrown@bearnsonlaw.com
Attorneys for Plaintiffs

                      IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF IDAHO


TIMOTHY SWOPE and MARLA SWOPE,                            Case No. 4:17-cv-00113-DCN
individually and on behalf of B.S., and
DENISE COOMBS, individually and on behalf
of O.C.,                                           PLAINTIFFS’ RENEWED MOTION TO
                                                         UNSEAL JUDGMENT
              Plaintiffs,
vs.

ONEIDA SCHOOL DISTRICT NO. 351, a
county school district; DAVID RISENMAY, in
his individual and official capacities; and
TERRI SORENSEN, in her individual and
official capacities,


              Defendants.


       COME NOW Plaintiffs, TIMOTHY SWOPE and MARLA SWOPE, individually and on

behalf of their son B.S., and DENISE COOMBS, individually and on behalf of her daughter

O.C., by and through legal counsel Aaron K. Bergman and BEARNSON & CALDWELL, LLC,

and pursuant to Rule 62 of the Federal Rules of Civil Procedure hereby request that the Court
         Case 4:17-cv-00113-DCN Document 181 Filed 06/17/19 Page 2 of 3



unseal that Judgment, dkt. 165, that the same may be made a lien upon the debtor’s real property.

See 28 U.S.C. § 3201.

                                           ARGUMENT

       Under Rule 62 of the Federal Rules of Civil Procedure, a judgment and proceedings to

enforce that judgment are stayed for thirty (30) days after the court’s entry of the judgment. See

Fed. R. Civ. P. 62(a). Under 28 U.S.C. § 3202, “[a] judgment may be enforced by any of the

remedies set forth in this subchapter [C. Postjudgment Remedies].” Such includes, without

limitation, the creation of a lien. See 28 U.S.C. § 3201; see also 26 U.S.C. 6323(f).

       The Court’s Judgment was entered more than thirty (30) days ago, and therefore is

subject to execution. See Fed. R. Civ. P. 62(a); see also Dkt. 165. The Court has sealed the

Judgment. (Id). Plaintiffs wish to enforce their remedies, which include without limitation the

execution of said Judgment. See Fed. R. Civ. P. 69. As part of those remedies, Plaintiffs are

authorized to utilize that Judgment, which requires the filing of that Judgment with the

applicable State court and with the Oneida County Recorder’s Office, consistent with 26 U.S.C.

6323(f). Plaintiffs cannot do this, as the Judgment is sealed (supra).

       Importantly, Plaintiffs’ lien on the debtor’s real property is subject to ‘first-in-time’

priority. 28 U.S.C. § 3201(b). Furthermore, the Defendant Oneida School District, No. 351, is

responsible to pay for the entirety of the Judgment, even those portions entered against its

employees. See I.C. § 6-903.

       WHEREFORE, the Court should unseal the entire Judgment that Plaintiffs might take

those steps necessary to create a lien upon the debtor’s, Oneida School District, No. 351’s, real

property, forthwith.
        Case 4:17-cv-00113-DCN Document 181 Filed 06/17/19 Page 3 of 3



       DATED this 17th day of June, 2019.

                                                     BEARNSON & CALDWELL, LLC



                                                     /s/ Aaron K. Bergman
                                                     Aaron K. Bergman
                                                     Attorneys for Plaintiffs



                                CERTIFICATE OF SERVICE

       I hereby certify that on the 17th day of June, 2019, a true and correct copy of the

foregoing PLAINTIFFS’ RENEWED MOTION TO UNSEAL JUDGMENT was sent via

email to the following:

Brian K. Julian
Chris H. Hansen
ANDERSON, JULIAN & HULL LLP
bjulian@ajhlaw.com
chanson@ajhlaw.com

                                                             /s/ Aaron K. Bergman
